El Juez Asocíalo Señob Snyder
emitió la opinión del tribunal.
EN RECONSIDERACION
El presente es un pleito de daños y perjuicios por lesio-nes recibidas por la esposa del demandante en 1941 mien-tras viajaba como pasajera en un automóvil público, P¿A. 85, al cual cubría una póliza de seguro expedida de acuerdo con la Ley núm. 33, Leyes de Puerto Eico, 1941 ((1) pág. 549). La póliza provee que no cubrirá ningún accidente que ocurra mientras el automóvil sea conducido por otra persona que no sea su dueño. No se niega que cuando ocurrió este accidente el automóvil era conducido por una persona que no era su dueño. La corte de distrito declaró eon lugar la moción de la compañía de seguros aquí demandada para que se dictara una sentencia sumaria, y el demandante apeló.
El demandante sostiene que la Ley núm. 33 proveo el seguro compulsorio de un automóvil “P.A.” y que la Ley núm. 33 también provee que tal seguro cubrirá el automóvil, ya fuere éste conducido por su dueño o no. El demandante por tanto sostiene que bajo el caso de Rondón v. Aetna Casu*296alty & Surety Co., 56 D.P.R. 439, la póliza aquí envuelta, expedida de acuerdo con la Ley núm. 33, cubre un accidente que ocurra mientras una persona que no sea el dueño esté manejando, a pesar- de la disposición de la póliza que excluye tal accidente de su alcance.
La sección 1 de la Ley núm. 33, enmendando la Ley núm. 75, Leyes de Puerto Rico, 1916 (pág. 144), según enmendada, establece un arancel de derechos de licencia para automóvi-les y chóferes; “Disponiéndose, sin embargo, que el auto-móvil que su dueño destina a porteador público, si lo maneja él mismo y no posee, domina o controla otros vehículos de motor destinados a la transportación de pasajeros por paga, se considerará que es su instrumento de trabajo y, como tal, ño pagará licencia alguna ni su dueño pagará derecho alguno por el uso y manejo de tal automóvil.” Este disponiéndose sólo es aplicable a automóviles de una capacidad de ocho pa-sajeros o menos. Y “Toda persona que posea o explote como porteador público más de un automóvil de su perte-nencia ... o trate de obtener los beneficios de esta ley . . . incurrirá en delito menos grave ... y convictas que fueren se les castigará con multa ... o cárcel . . . ”.
La sección 1 provee luego lo siguiente: “El dueño de un automóvil que actúa de porteador público y reciba el bene-ficio de exención del pago de licencia por considerarse dicho automóvil como instrumento de trabajo, pagará la suma de veintinueve (29) dólares por año. . . . Dicha suma de $29 ingresará en un fondo especial en la Tesorería de Puerto Rico y será utilizado por el Tesorero de Puerto Rico para pagar la prima de una póliza de seguro que cubra los ac-cidentes causados por dicho vehículo a los pasajeros que via-jan en el mismo y a terceras personas, y a tal fin el Teso-rero de Puerto Rico satisfará dicha suma de $29 al asegu-rador que, en subasta pública convocada al efecto por' la Co-misión de Suministros del Gobierno Insular, ofrezca las me-jores condiciones y reciba la buena pro en dicha subasta, *297conforme a las reglas que a tales efectos fijare la citada Co-misión de Suministros. En caso de que no concurriere a la subasta ningún asegurador o no se adjudicare la buena pro a ninguno de los que concurran por no considerarse acepta-bles las condiciones ofrecidas, la suma pagada por los due-ños de automóviles públicos con destino a esta póliza de se-guro se reservará en la Tesorería Insular en un fondo especial, basta tanto se consiga un asegurador dispuesto a es-tablecer 'el seguro interesado o se establezca un Fondo de Seguro del Estado para cubrir estos accidentes, o se determine otra cosa por la Asamblea Legislativa de Puerto Rico. •** #
“No podrá transitar por las carreteras de Puerto Rico ningún porteador público que haya obtenido los beneficios de la exención aquí establecida que no haya pagado dicha suma para la mencionada póliza de seguro. El Tesorero de Puerto Rico expedirá un certificado de tal pago que se fijará en una parte visible del automóvil.” (Bastardillas nuestras.)
Existen ciertas diferencias entre la Ley núm. 33 y un es-tatuto típico de seguro compulsorio. (1) Primera — de confor-midad con el último el dueño del automóvil no tiene opción; debe proveerse de una póliza de seguro. Pero bajo la Ley' núm. 33 un dueño puede o no optar por ingresar en el fondo de seguro la suma de veintinueve dólares. En vez de pagar los veintinueve dólares, puede pagar el derecho de licencia corriente y funcionar como un porteador público sin seguro.
Segunda — en una póliza compulsoria la responsabilidad de la compañía es por una suma específica. Aquí, aun si el dueño elige pagar los veintinueve dólares, no se provee una *298responsabilidad específica; el único seguro que contempla la Ley núm. 33 es aquél que el Tesorero pueda comprar con el fondo.
Tercera — los estatutos de seguro compulsorio hacen de la expedición de la póliza una condición precedente a la -explo-tación del vehículo en las vías públicas. De acuerdo con la Ley núm. 33 el dueño no está impedido de transitar por las vías públicas hasta que asegura su automóvil. Para cumplir con el estatuto sólo tiene que ingresar veintinueve dólares en el fondo. Entonces recibe una licencia “P.A. ” y no tiene nada más que ver con el asunto. De ahí en adelante, el que se obtenga o no el seguro depende del esfuerzo de los fun-cionarios del Gobierno.
Cuarta — el seguro bajo un estatuto típico compulsorio debe cubrir al automóvil, independientemente de quién sea el chófer, siempre y cuando que éste sea un agente autorizado a guiarlo. Aquí, como hemos visto, la cuestión a determi-narse es si la Ley núm. 33 permite que se limite la póliza a accidentes que ocurren mientras el dueño sea el que guíe.
Quinta — un estatuto de seguro compulsorio es aprobado primordialmente, si no exclusivamente, para beneficio de los pasajeros y viandantes. Pero, como veremos, la Ley núm. 33 fué ideada primordialmente para beneficio de aquellos miembros de la'clase de los chóferes que poseen un solo au-tomóvil y lo manejan ellos mismos para su subsistencia.
Las pólizas expedidas bajo estatutos de seguro compulso-rio frecuentemente contienen condiciones relevando a la ase-guradora de responsabilidad si el chófer de un automóvil maneja sin estar autorizado para ello o si el asegurado deja de notificar a la aseguradora del accidente o infringe otras condiciones posteriores al accidente, las que se relacionan en la póliza. La regla es que bajo una póliza compulsoria la infracción de tales condiciones no puede perjudicar los de-rechos de un tercero lesionado bajo la póliza. Anotación, 76 A.L.R. 23, 231-35; Rondón v. Aetna Casualty & Surety Co., *299supra, y casos allí citados; Ott v. American Fidelity & Casualty Co., 159 S. E. 635 (S. C., 1931). Las diferencias entre la Ley núm. 33 y el estatuto corriente de seguro compulso-rio pueden o no requerir una regla diferente de surgir un caso bajo la Ley núm. 33 en que una de tales condiciones de la póliza fuera infringida. Pero esa cuestión no está ante nos para ser decidida en este caso. De la misma manera, no tenemos que decidir si una póliza expedida bajo la Ley núm. 33 sería interpretada como póliza' compulsoria en otras situaciones. Aquí supondremos que la Ley núm. 33 establece el seguro compulsorio al extremo de que se resolvería que una póliza expedida bajo la misma provee la responsabili-dad contemplada por el estatuto aun cuando de la propia faz de la póliza se desprenda que provee una responsabilidad más limitada. Pero la cuestión es precisamente si, según alega el demandante, la Ley núm. 33 dispone que la póliza expedida de conformidad con la misma cubre un automóvil público, independientemente de quién sea el chófer. O si, según alega la compañía aseguradora, la Ley núm. 33 dis-pone que una póliza expedida bajo la misma cubrirá un au-tomóvil público solamente cuando lo maneje su dueño como instrumento de trabajo; que la disposición en la póliza aquí envuelta limitando su responsabilidad a accidentes que ocu-rren mientras el P.A. 85 es guiado por su dueño como ins-trumento de trabajo está por tanto en armonía con la Ley núm. 33; y que en su consecuencia esta condición es válida y obliga a un tercero lesionado.
 Al decidir esta cuestión, encontramos que es significativo el hecho de que la Ley núm. 33 fue aprobada primordialmente, no para proporcionarle seguro al público, sino en beneficio de los dueños de automóviles que manejan sus propios automóviles públicos, con el fin de eximir el instrumento de trabajo de tales dueños de la amenaza de embargo. Esta conclusión emana de dos aspectos de la Ley nám. 33. En primer lugar, es un acto voluntario el que un dueño se *300acoja a la Ley núm. 33. Un dueño de un automóvil público puede elegir no acogerse a los beneficios de sus disposicio-nes. En dicho caso, no hay protección para el público. En verdad, la compañía aseguradora afirma, sin que se le haya contradicho, que solamente uno de cada cinco automóviles públicos está cubierto por póliza expedida bajo la Ley núm. 33. Un estatuto de seguro compulsorio propiamente dicho no permitiría tan limitada protección para el público.
En segundo lugar, la opción a acogerse a la Ley núm. 33 con sus beneficios de seguro está limitada a los dueños de automóviles públicos que los guíen, resultando evidente que el fin 'primordial de la Ley núm. 33 fue el de proteger contra embargos el instrumento de trabajo de tales dueños. A este respecto, la póliza es similar en sus prepósitos al ar-tículo 249, inciso 4, del Código de Enjuiciamiento Civil, que exime de ejecución para pagar una sentencia, “Las herra-mientas o instrumentos de un mecánico o artesano, necesa-rios para su oficio . . . ”.
En 1942 la Legislatura proveyó aun más protección para el dueño que opere su propio automóvil público como instru-mento de trabajo. Demostró que la sección 1 de la Ley núm. 33 se aprobó siempre con el fin primordial de proteger a tales dueños añadiéndole una disposición de que “A los efec-tos de la ley disponiendo que las costas en casos criminales sean impuestas al acusado, aprobada en 9 de marzo de 1911, se considerará que es insolvente el dueño de un automóvil público que es el instrumento de trabajo de dicho dueño, conform e se define en esta Ley, pero esta determinación se limi-tará a aquellos casos ‘misdemeanor’ relacionados con el uso y manejo de dicho automóvil.” (Artículo 9 de la Ley núm. 55, Leyes de Puerto Rico, 1942, (1) pág. 527).
Las disposiciones penales de las Leyes núms. 33 y 55 también sugieren éste resultado. Como hemos visto, la Ley núm. 33 disponía que incurriría en delito menos grave cual-quier persona que poseyera más de uri vehículo y que tra-*301tase de obtener los beneficios de dicha ley. Y el artículo 9 de la Ley núm. 55 le añadió la disposición de que “Toda persona que manejare un automóvil público objeto del bene-ficio de la exención aquí establecida sin ser dueño de dicho automóvil o sin estar autorizado para ello por el Comisio-nado del Interior en su caso-, incurrirá en delito menos grave, y convicto que fuere se le castigará con multa ... o cár-cel ... ”. Estas disposiciones penales impiden se burle el propósito de la Ley núm. 33 por aquellos dueños que de al-guna manera pudieran comprar un número de automóviles y, después de obtener para cada uno de ellos los beneficios del fondo de seguro provisto en la Ley núm. 33, emplear chóferes para que los exploten como automóviles públicos. Por tanto vemos que estas disposiciones penales nos llevan a la misma conclusión: el propósito de la Ley núm. 33 fué que solamente se aplicarán los beneficios del seguro en ella provistos a aquellos casos en que el propio dueño siempre maneje su automóvil público como instrumento de trabajo.
Según se ha indicado, bajo un estatuto típico de seguro compulsorio el asegurado debe obtener una póliza de seguro por una suma específica como condición precedente a la ex-plotación de su automóvil en la vía pública. Aquí el dueño no tiene que obtener póliza alguna. Ingresa veintinueve dó-lares al fondo. Entonces, hasta donde él sepa, al Tesorero puede no serle posible obtener seguro alguno con- este fondo. El Tesorero tiene la obligación de obtener de la aseguradora el mayor seguro que le sea posible con este fondo, quien “en subasta pública convocada al efecto . . . ofrezca las mejo-res condiciones . . El Tesorero aceptó la postura de la compañía aseguradora demandada, que constaba de una pó-liza de mil dólares con la responsabilidad limitada a los ac-cidentes que ocurrieran mientras el dueño manejara su au-tomóvil público como instrumento de trabajo. Nada hay en el propósito de la Ley núm. 33 que prohiba este contrato. Más bien, esta limitación de responsabilidad está más en ar-*302monía con el espíritu del estatuto que una responsabilidad mayor. Independientemente del hecho de que si el contrato de seguro dispusiera que la aseguradora era responsable cuando el automóvil no fuera manejado por su dueño esto sería una clara violación de las disposiciones penales de las Leyes núms. 33 y 55 que prohiben dicha práctica, el proveer esa responsabilidad mayor inevitablemente requeriría una rebaja en la suma por la cual la compañía estaría dispuesta a ser responsable a cambio de veintinueve dólares. Y una responsabilidad menor que la actual ascendente a mil dóla-res, operaría en contra del fin primordial del estatuto: la obtención de suficiente responsabilidad para impedir que se embargue un automóvil público manejado por su propio dueño como instrumento de trabajo.
Nada encontramos en el lenguaje de la Ley núm. 33 que destruya el propósito de dicho estatuto de proveer un seguro que cubra a un automóvil público solamente si es manejado por su dueño como instrumento de trabajo. Por el contra-rio, creemos que, leyendo en su totalidad la sección 1 de la Ley núm. 33 y teniendo en mente el propósito del estatuto, la disposición allí provista de que la póliza cubrirá solamente los accidentes causados por “dicho vehículo” significa que la póliza cubrirá solamente los accidentes causados por el ve-hículo mientras sea manejado por su dueño como instru-mento de trabajo.
Podría argüirse que el símbolo “P.A.” en la tablilla de un automóvil público indica a los pasajeros que el automó-vil está asegurado, no importa quién sea el chófer. La con-testación es que la Legislatura ha dispuesto que sea una in-dicación restringida: este automóvil público está asegurado, siempre que sea conducido por su dueño.
Sólo queda por distinguir el caso de Rondón. Ese caso envolvía un reglamento de la Comisión de Servicio Público que proveía una suma fija de seguro y una responsabilidad absoluta para todos los accidentes ocasionados debido *303al negligente manejo de un vehículo de motor explotado como porteador público, ya fuera éste manejado personal-mente por el asegurado o por su agente. Toda vez que éste era un caso típico de seguro compulsorio, seguimos la bien establecida doctrina de que en tal caso la aseguradora no podía invocar contra un tercero lesionado la defensa de que el chófer “no tenía la edad ni la licencia requeridas por la ley”.
Según dijimos en el caso de Rondón, fué (pág. 453) “la intención del legislador . . . dar a los que viajan en auto-buses públicos y a los viandantes la garantía absoluta de una fianza . . . ”. Y citamos con aprobación del caso de Guillard v. Manufacturers’ Casualty Ins. Co., 104 Atl. 707 (N. J., 1918) que (pág. 451) “La póliza de seguro es radicada so-lamente para beneficio de las personas que puedan ser lesio-nadas. ... El único beneficiario del estatuto es la persona lesionada.”
El reglamento de la Comisión de Servicio Público daba por sentado que el automóvil constantemente cambiaría de chófer. Y disponía, principalmente para beneficio del pú-blico, como condición precedente a la explotación del vehículo qn la transportación de pasajeros mediante paga, que se expidiera una póliza conteniendo una suma espécífiea como límite de 1a- responsabilidad en caso de cualquier accidente, no importa quién guiara. Aquí tenemos una póliza que en primer lugar es opcional, opción que la tiene exclusivamente el dueño de un carro público que lo maneje como instru-mento de trabajo. Si el dueño elige hacer uso de esta op-ción, el estatuto provee una póliza con responsabilidad in-definida. Pero esta póliza es primordialmente para su be-neficio para impedir que le embarguen el automóvil ¿ a este extremo por lo menos, la póliza es más bien un seguro vo-luntario donde el asegurado, si bien proporcionándole pro-tección al público, principalmente está interesado en prote-ger su propiedad y a sí mismo contra pleitos de daños y *304perjuicios. Por tanto, este caso es obviamente diferente al de Rondón. Y toda vez que la Ley núm. 33 contempla que solamente un automóvil público manejado por su dueño ten-drá derecho a los beneficios de la misma, una póliza expe-dida de conformidad con la misma puede correctamente li-mitarse a accidentes que ocurren mientras el dueño maneja el automóvil como su instrumento de trabajo.
La doctrina de que no pueden insertarse condiciones en una póliza de seguro compulsorio en perjuicio de los pasa-jeros o de los viandantes está desde luego sujeta a la excep-ción de aue la póliza puede contener condiciones que guar-den armonía con el estatuto que exige la póliza. Cf. Anotación, 141 A.L.R. 628; Simon v. American Casualty Co. of Reading, Pa., 146 F.2d 208 (C.C.A. 4th, 1944); Travelers Ins. Co. v. Caldwell, 133 F.2d 649 (C.C.A. 8th, 1943); Foster v. Commercial Standard Ins. Co., 121 F.2d 117 (C.C.A. 10th, 1941); Stewart v. Hoffmeister, 65 S.W.2d 220 (Tenn., 1932). La condición de la póliza en este caso en cuanto a que la res-ponsabilidad se limitaba a aquellos accidentes que ocurrieran mientras el automóvil lo manejara su dueño como su instru-mento de trabajo, no estaba en conflicto con la JUey núm. 33. Y toda vez que la esposa del demandante fue lesionada etí un accidente que ocurrió mientras el automóvil era mane-jado por una persona que no era su dueño, la compañía ase-guradora aquí demandada no es responsable de dichas le-siones bajo los términos de la póliza.
La opinión concurrente descansa en fundamentos mucho más amplios que los expuestos en esta opinión. Si aceptáramos el razonamiento del Juez Asociado Sr. Córdova, estaríamos en efecto resolviendo (1) que la Ley núm. 33 provee una póliza que es enteramente voluntaria, y (2) que como consecuencia una póliza expedida de conformidad con dicha Ley podría válidamente disponer, en perjuicio de un tercero lesionado, cualesquiera condiciones convenidas entre la aseguradora y el asegurado. De acuerdo con esta teoría, *305por ejemplo, la póliza podría correctamente disponer que el dejar el asegurado de notificar a la aseguradora la ocurren-cia de un accidente, dentro de las 24 horas siguientes al ac-cidente, relevaría a la aseguradora de responsabilidad en cuanto a un tercero lesionado. Pero tendremos tiempo su-ficiente para exponer nuestro punto de vista en tales casos cuando éstos surjan. El presente caso puede decidirse re-solviendo que aún si la xióliza de la Ley núm. 33 fuera un seguro compulsorio hasta el extremo ya expuesto, dicha Ley núm. 33 contempló el que se limitara la responsabilidad ere. cuanto a accidentes siempre que el automóvil fuera mane-jado por su propio dueño como instrumento de trabajo, dis-posición que obliga, por tanto, a un tercero lesionado..
Por las razones expuestas, se dejarán sin efecto nuestra opinión y sentencia revocando la sentencia de la corte de distrito, y- se dictará nueva sentencia •confirmándola.

 Véanse Anotaciones, 95 A.L.R. 1224; 85 A.L.R. 20; 106 A.L.R. 516; Rondón v. Aetna Casualty Surety Co., supra; Leonardo v. De Vellis, 198 N.E. 264 (Mass., 1935); Guzenfield v. Liberty Mut. Ins. Co., 190 N.E. 23 (Mass., 1934); Grasso v. Cannon Ball Motor Freight Lines, 81 S.W. 2d 482 (Tex., 1935); Kruger v. California Highway Indemnity Exchange, 258 P. 602 (Calif., 1927).